—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Seiden, R.), dated April 13, 2000, as, upon his consent, granted custody of the subject child to the maternal grandmother.
Ordered that the appeal is dismissed, without costs or disbursements.
During the custody hearing, the father consented to the maternal grandmother’s petition for sole custody. No appeal lies from an order entered upon consent of the appealing party, since a party who consents to an order is not aggrieved thereby (see CPLR 5511; Matter of Garcia v Carballo, 277 AD2d 453; Matter of Chiakpo v Obi, 255 AD2d 579; Matter of Charles v Lewis, 224 AD2d 687; Katz v Katz, 68 AD2d 536). Prudenti, P.J., Feuerstein, Friedmann and H. Miller, JJ., concur.